PER CURIAM.
Writ of certiorari to review a decision of the Workers’ Compensation Board denying compensation. The only issue raised is whether employer had actual knowledge of the employee’s injury so as to satisfy the notice requirement of either Minn.St.1971, § 176.141 or § 176.664. We hold that the board’s finding that employer did not have actual knowledge is reasonably supported by substantial evidence. See, Kling v. St. Barnabas Hospital, 291 Minn. 257, 190 *175N.W.2d 674 (1971); Pojanowski v. Hart, 288 Minn. 77, 178 N.W.2d 913 (1970).
Affirmed.